UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 14-4504


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

DERICK LAMONT LEGARDY,

               Defendant - Appellant.



                            No. 14-4670


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

CHARLES RONNELL WILLIAMS,

               Defendant - Appellant.



                            No. 14-4718


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
ALTON TREVON SIMS,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District   Judge.    (1:13-cr-00370-CCE-2; 1:13-cr-00370-CCE-4;
1:13-cr-00370-CCE-3)


Submitted:   June 30, 2015                    Decided:   July 8, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
Carolina;   Leza   L.    Driscoll,   Raleigh, North  Carolina;
Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellants. Ripley Rand, United States Attorney,
Andrew C. Cochran, Special Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     In these consolidated appeals, codefendants Derick Lamont

Legardy, Charles Ronnell Williams, and Alton Trevon Sims appeal

their sentences after pleading guilty to robbing a bank that had

FDIC-insured    deposits,   in    violation   of    18    U.S.C.    § 2113(a)

(2012).     Pursuant to a conditional plea agreement, Williams also

challenges     the   district    court’s   denial    of    his     motion   to

suppress.    Finding no error, we affirm.

     Williams’ motion to suppress challenged the investigative

stop and frisk that preceded his arrest.                 We review factual

findings underlying a district court’s denial of a motion to

suppress for clear error and legal conclusions de novo.                United

States v. Hill, 776 F.3d 243, 247 (4th Cir. 2015).                 Consensual

encounters between a citizen and the police do not implicate the

Fourth Amendment, Florida v. Bostick, 501 U.S. 429, 434 (1991),

but nonconsensual encounters must be supported by a reasonable

suspicion of criminal activity.          Terry v. Ohio, 392 U.S. 1, 21,

27 (1968).     A seizure occurs when a “[police] officer, by means

of physical force or show of authority, terminates or restrains

[an individual’s] freedom of movement.”         Brendlin v. California,

551 U.S. 249, 254 (2007) (internal quotation marks omitted);

accord United States v. Mendenhall, 446 U.S. 544, 554 (1980).

     Whether there is reasonable suspicion to justify a stop

depends on “the totality of the circumstances,” including the

                                     3
information known to the officer and any reasonable inferences

to be drawn at the time of the stop.                     United States v. Foster,

634 F.3d 243, 246 (4th Cir. 2011).                     “[I]f the officer has a

‘reasonable fear for his own and others’ safety’ based on an

articulable      suspicion      that    the      suspect     may     be       ‘armed    and

presently      dangerous,’      the    officer      may    conduct        a    protective

search   of,    i.e.,    frisk,       the   outer      layers   of     the      suspect’s

clothing for weapons.”           United States v. Holmes, 376 F.3d 270,

275 (4th Cir. 2004) (quoting Terry, 392 U.S. at 30-31).

       Our de novo review of the record confirms that the district

court did not err in finding that, until the officers asked

about weapons, Williams’ encounter was consensual and did not

implicate     the    Fourth    Amendment.         We   agree    with      the    district

court that Williams was seized for Fourth Amendment purposes

when the officers inquired about weapons and that, based on the

totality of the circumstances, the officers had a reasonable,

articulable suspicion of criminal activity at the time of that

seizure.        We    therefore       conclude      that     the     district          court

correctly denied Williams’ motion to suppress.

       Turning to Defendants’ challenges to their sentences, our

review   is    “under    a    deferential       abuse-of-discretion            standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                       We must “ensure

that   the    district       court    committed     no    significant          procedural

error,   such    as   . . .     improperly       calculating[]       the       Guidelines

                                            4
range.”        Id. at 51.              If there is no significant procedural

error,      then          we        consider        the       sentence’s          substantive

reasonableness under “the totality of the circumstances.”                                 Id.

We    presume     that         a     sentence       within     a    properly      calculated

Sentencing Guidelines range is reasonable.                               United States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.

421 (2014).          A defendant can rebut this presumption only “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                    Id.

       After     reviewing          the   presentence         reports       and   sentencing

transcripts,         we    conclude        that      Defendants’         within-Guidelines

sentences      are    both         procedurally      and     substantively        reasonable.

The    district        court          correctly      calculated          each     Defendant’s

advisory Guidelines range, listened to the parties’ arguments,

considered       the       18       U.S.C.      § 3553(a)          (2012)    factors,     and

articulated its reasons for giving each Defendant a sentence

within his Guidelines range.                      See Gall, 552 U.S. at 51.                 In

addition, no Defendant has made the showing necessary to rebut

the presumption of reasonableness accorded a within-Guidelines

sentence.      See Louthian, 756 F.3d at 306.

       Accordingly, we affirm the judgments of the district court.

We    dispense     with        oral    argument      because       the   facts     and   legal




                                                5
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6